
	
		I
		111th CONGRESS
		1st Session
		H. R. 1232
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Mr. Ortiz (for
			 himself, Mr. Hinojosa,
			 Mr. Cuellar,
			 Ms. Eddie Bernice Johnson of Texas,
			 and Mr. Doggett) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To authorize the Secretary of Veterans Affairs to
		  construct a full service hospital in Far South Texas.
	
	
		1.Short titleThis Act may be cited as the
			 Far South Texas Veterans Medical
			 Center Act of 2009.
		2.Findings;
			 definition
			(a)FindingsCongress
			 makes the following findings:
				(1)The current and
			 future health care needs of veterans residing in the Far South Texas area are
			 not being fully met by the Department of Veterans Affairs.
				(2)The Department of
			 Veterans Affairs estimates that more than 117,000 veterans reside in Far South
			 Texas.
				(3)In its Capital
			 Asset Realignment for Enhanced Services study, the Department of Veterans
			 Affairs found that fewer than three percent of its enrollees in the
			 Valley-Coastal Bend Market of Veterans Integrated Service Network 17 reside
			 within its acute hospital access standards.
				(4)Travel times for
			 veterans from the market referred to in paragraph (3) can exceed six hours from
			 their residences to the nearest Department of Veterans Affairs hospital for
			 acute inpatient health care.
				(5)Even with the
			 significant travel times, veterans from Far South Texas demonstrate a high
			 demand for health care services from the Department of Veterans Affairs.
				(6)Current
			 deployments involving members of the Texas National Guard and Reservists from
			 Texas will continue to increase demand for medical services provided by the
			 Department of Veterans Affairs.
				(b)DefinitionFor
			 purposes of this Act, the term Far South Texas means the
			 following counties of the State of Texas: Aransas, Bee, Brooks, Calhoun,
			 Cameron, Crockett, DeWitt, Dimmit, Duval, Goliad, Hidalgo, Jackson, Jim Hogg,
			 Jim Wells, Kenedy, Kleberg, Nueces, Refugio, San Patricio, Starr, Victoria,
			 Webb, Willacy, and Zapata.
			3.Authorization of
			 construction of major medical facility in Far South Texas
			(a)In
			 generalThe Secretary of
			 Veterans Affairs is authorized to carry out the construction of a major medical
			 facility project in Far South Texas. The project shall consist of a full
			 service Department of Veterans Affairs hospital, in an amount not to exceed
			 $175,000,000.
			(b)Facility
			 locationThe facility referred to in subsection (a) shall be
			 located in a county in Far South Texas that the Secretary determines to be most
			 appropriate to meeting the health care needs of veterans in Far South
			 Texas.
			(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the
			 Senate and House of Representatives a report identifying and outlining the
			 determination of the Secretary under subsection (b) and a detailed estimate of
			 the cost of and time necessary for completion of the project authorized under
			 subsection (a).
			
